Citation Nr: 0841391	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO. 05-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
vascular disease in the left lower extremity.

2.  Entitlement to service connection for peripheral 
vascular disease in the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to 
October 1969 and from July 1970 to July 1972.  He also had 
subsequent service in the National Guard.  In addition, he 
served in the Republic of Vietnam, where his awards and 
decorations included the Combat Action Ribbon.

In August 2006, the veteran had a hearing before the Acting 
Veterans Law Judge, whose signature appears at the end of 
this decision.

In May 2007, Board of Veterans' Appeals (Board) remanded 
the case for further development.  Following the requested 
development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for peripheral vascular 
disease in each lower extremity.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  With respect to each lower extremity, peripheral 
vascular disease was first manifested years after the 
veteran's release from active duty, and the preponderance 
of the evidence shows that it is unrelated thereto.

2.  With respect to each lower extremity, peripheral 
vascular disease is not proximately due to or aggravated by 
smoking, claimed to be the result of service-connected 
post-traumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  With respect to each lower extremity, peripheral 
vascular disease is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1103, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.300, 3.303(b) (2008).

2.  With respect to each lower extremity, the criteria for 
secondary service connection for peripheral vascular 
disease have not been met.  38 U.S.C.A. §§ 101(22), 1103, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6(a) & 
(c), 3.159, 3.300, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims of entitlement to service connection for 
peripheral vascular disease in the left and/or right lower 
extremity.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

The RO received the veteran's claims for service connection 
in April 2003, and there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Following the receipt of that application, VA 
notified the veteran of the information and evidence 
necessary to substantiate and complete the claim, including 
the evidence to be provided by the veteran, and notice of 
the evidence VA would attempt to obtain.  In addition, VA 
informed the veteran of the manner in which it determined 
disability ratings and effective dates, should service 
connection be granted.  VA then fulfilled its duty to 
assist the veteran in obtaining identified and available 
evidence needed to substantiate his claim.  

After notice was provided to him, the veteran was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim.  He presented a substantial amount of 
relevant evidence, including, but not limited to, records 
reflecting his treatment in and after service and medical 
literature suggesting a relationship between stress and 
peripheral vascular disease.  He also underwent VA 
examinations to determine the nature and etiology of his 
claimed peripheral vascular disease and presented relevant 
testimony at his hearing before the undersigned Acting 
Veterans Law Judge.  In sum, he was provided the 
opportunity to present pertinent evidence and testimony in 
support of his claims; and there is no evidence of any VA 
error in notifying or assisting the veteran that reasonably 
affects the fairness of this adjudication.  Indeed, in July 
2008, he reported that he had no other information or 
evidence to submit.  Accordingly, the Board will proceed to 
the merits of the appeal. 

Analysis

The veteran seeks service connection for peripheral 
vascular disease in each of his lower extremities.  He 
contends that it is due, at least in part, to smoking 
associated with his service-connected PTSD.  At the very 
least, he contends that his smoking aggravates his 
peripheral vascular disease.  Therefore, he maintains that 
service connection is warranted. 

After reviewing the record, however, the Board finds that 
the veteran's peripheral vascular disease of the lower 
extremities was first manifested many years after service 
and is unrelated thereto.  In this regard, the Board finds 
the veteran's contentions regarding smoking to be 
unsupported by the competent evidence of record.  
Therefore, service connection for peripheral vascular 
disease is not warranted on a direct or secondary basis.  
Accordingly, the appeal is denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Active military service 
includes active duty and any period of active duty for 
training ("ACDUTRA") during which the individual concerned 
was disabled from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(a), (c). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to establish service connection, the 
evidence has to show (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the 
current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

In this case, the veteran's service medical records are 
negative for any complaints or clinical findings of 
peripheral vascular disease in either lower extremity.  
Such a disease was not manifested until April 1992, when 
the veteran was treated by S. A. H., M.D., for a six-to-
eight month history of claudication in the right calf.  
Since that time, the veteran has been followed for 
bilateral peripheral vascular disease of the lower 
extremities, and has undergone above-the-knee amputation of 
the left lower extremity.  Despite his extensive treatment, 
however, none of the veteran's health care providers have 
found his peripheral vascular disease in either extremity 
to be directly related to service.  Accordingly, service 
connection is not warranted on that basis.

In the alternative, the veteran's contends that his 
peripheral vascular disease is the result of stress caused 
by his service-connected post-traumatic stress disorder 
(PTSD).  He contends that the stress caused by his PTSD has 
caused him to smoke or has aggravated his smoking.  In 
turn, he maintains that such smoking caused him to develop 
peripheral vascular disease.  In either event, he concludes 
that service connection is warranted on a secondary basis.

Applicable VA law and regulations provide that service 
connection may be granted when the evidence shows that a 
particular disability is proximately due to or the result 
of a disability for which service connection has already 
been established.  38 C.F.R. § 3.310(a).  Service 
connection may also be established, when nonservice-
connected disabilities are aggravated by service-connected 
disabilities.  38 C.F.R. § 3.310(b).

In this case, a VA psychologist who treated the veteran for 
PTSD in October 2002 noted reports in the medical 
literature that connected stress and peripheral vascular 
disease.  The VA psychologist stated that since the 
veteran's PTSD was a chronic and enduring condition related 
to stress, the medical literature could support a 
connection/link between the two conditions.  Although 
supported, essentially, by another VA health care provider, 
that opinion is speculative in nature.  Indeed, it is 
framed in terms of what "could" happen rather than what 
has actually been established.  As such, it is insufficient 
to establish a nexus between the veteran's PTSD and the 
development of peripheral vascular disease.  See Obert v. 
Brown, 5 Vet. App. 30 (1993) (holding that a statement made 
by a private physician that the veteran may have been 
showing symptoms of multiple sclerosis for many years prior 
to the diagnosis was "too speculative"); see also 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of 
a link was not sufficient); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence 
favorable to the appellant's claim did little more than 
suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder 
"may or may not" have prevented medical personnel from 
averting the veteran's death was not sufficient).  In an 
effort to bolster the relationship between stress and 
peripheral vascular disease, the veteran has submitted 
extensive medical literature.  However, such literature 
does not apply specifically to his case.  Without more, it 
is of limited value in establishing a relationship between 
the veteran's stress and his development of peripheral 
vascular disease.

Not only are the foregoing opinions speculative in nature, 
the preponderance of the evidence strongly suggests that 
the veteran's peripheral vascular disease is the direct 
result of a 30-year history of smoking anywhere from one to 
three packs of cigarettes per day.  Numerous examiners, 
starting with S. A. H., M.D., have identified smoking as a 
primary risk factor in the development of peripheral 
vascular disease and have told the veteran to stop smoking 
in order to alter the course of the disease.  Indeed, 
following a VA vascular examination in October 2003, the 
examiner unequivocally concluded that veteran's peripheral 
vascular disease was not due to PTSD but to the veteran's 
use of tobacco, as well as his nonservice-connected 
hypertension and hyperlipidemia.  Although the examiner did 
not have the claims folder in front of him, he did review 
the veteran's computerized medical records, and his opinion 
comports with the preponderance of the competent evidence 
of record that the veteran's peripheral vascular disease is 
related primarily to his history of heavy smoking.  Thus, 
the examiner's conclusion is not prejudicial toward the 
veteran.

In any event, even if the veteran's peripheral vascular 
disease is the result of smoking which started in service, 
a grant of service connection is, generally, precluded by 
law.  For claims filed after June 9, 1998, Congress has, 
specifically, prohibited the grant of service connection 
for disability due to the use of tobacco products during 
active service.  38 U.S.C.A. § 1103(a).  Therefore, that 
aspect of the appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Nevertheless, the veteran asserts that his use of tobacco 
products is associated with his service-connected PTSD and 
that such use was a substantial factor in causing or 
aggravating the his peripheral vascular disease.  In this 
regard, the VA General Counsel has held that neither 38 
U.S.C.A. § 1103(a) nor its implementing regulations at 
38 C.F.R. § 3.300 bar a finding of secondary service 
connection for a disability related to use of tobacco 
products after service.  See VAOPGCPREC 6-2003; 69 Fed. 
Reg. 25178 (2004).

According to the General Counsel opinion, where secondary 
service connection for disability due to smoking is at 
issue, adjudicators must resolve (1) whether the service-
connected disability caused the veteran to use tobacco 
products after service; (2) if so, whether the use of 
tobacco products as a result of the service-connected 
disability was a substantial factor in causing a secondary 
disability; and (3) whether the secondary disability would 
have occurred but for the use of tobacco products caused by 
the service-connected disability.  If these questions are 
answered in the affirmative, the secondary disability may 
be service connected.  VAOPGCPREC 6- 2003.

As noted above, the veteran's smoking predated his PTSD by 
many years.  Accordingly, smoking cannot be caused by his 
PTSD.  Moreover, the preponderance of the competent 
evidence of record is negative for any findings that the 
veteran's PTSD has aggravated his smoking.  Rather, it 
shows that he was smoking more heavily in 1992, when 
peripheral vascular disease was diagnosed, than in 2002, 
when the diagnosis of PTSD was established.  Indeed, the 
evidence shows that since the veteran received a diagnosis 
of peripheral vascular disease, he has reduced his rate of 
smoking.  Because his rate of consumption generally 
diminished between 1992 and 2002 and has continued at a 
lower rate, the preponderance of the evidence is against a 
finding that the veteran's smoking was aggravated by his 
PTSD. 

Inasmuch as the evidence preponderance of the evidence is 
against the veteran's claim for service connection on a 
direct or secondary basis, service connection for 
peripheral vascular disease is not warranted.  The only 
other reports to the contrary come from the veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified 
to render opinions which require medical expertise, such as 
the diagnosis or cause of a particular disability.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, 
cannot be considered competent evidence of service 
connection for peripheral vascular disease in either lower 
extremity. 


ORDER

Entitlement to service connection for peripheral vascular 
disease in the left lower extremity is denied.

Entitlement to service connection for peripheral vascular 
disease in the right lower extremity is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


